UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1216



PATRICIA ELETHIA DILLON-BONAPARTE,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-644-259)


Submitted:   February 28, 2006            Decided:   April 13, 2006


Before SHEDD and DUNCAN, Circuit Judges, and James P. JONES, Chief
United States District Judge for the Western District of Virginia,
sitting by designation.


Petition dismissed by unpublished per curiam opinion.


Alexander M. Chanthunya, Silver Spring, Maryland, for Petitioner.
Peter D. Keisler, Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, Carol Federighi, Senior Litigation
Counsel, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Patricia Elethia Dillon-Bonaparte, a native and citizen of

Jamaica,   petitions   for   review       of   an   order   of    the    Board   of

Immigration Appeals (“Board”) denying her motion to reconsider its

previous decision of July 4, 2004.              That decision vacated the

immigration judge’s grant of a good-faith marriage waiver to

Dillon-Bonaparte pursuant to 8 U.S.C. § 1186a(c)(4)(B) (2000) and

ordered her removal from the United States.             In her brief before

this court, Dillon-Bonaparte presents challenges to the Board’s

initial order of July 4, 2004, rather than raising arguments that

the   Board   abused   its   discretion        in   denying      her    motion   to

reconsider.     However, Dillon-Bonaparte failed to petition for

review of that initial order.         See 8 U.S.C. § 1252(b)(1) (2000)

(petition for review must be filed within 30 days of final order of

removal); Stone v. INS, 514 U.S. 386, 394 (1995) (holding that the

timely filing of a motion to reconsider with the Board does not

toll the thirty-day period for seeking review of the underlying

order).    Accordingly, we find that Dillon-Bonaparte has abandoned

the only issue that she could properly raise on appeal, and we

therefore dismiss the petition for review. Given this disposition,

we deny the Attorney General’s motion to dismiss as moot.                        We

dispense with oral argument because the facts and legal contentions




                                      2
are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                 PETITION DISMISSED




                                3